                                                                                 F I LED
        ,7/F
                                                                               NOV 26 20® ^
UNITED STATES DISTRICT COURT                                               BROOKLYN OFFICE
EASTERN DISTRICT OF NEW YORK
                                                         -X

UNITED STATES OF AMERICA,
                                                                       MEMORANDUM & ORDER
               -against-
                                                                              19-CR-029(NGG)
ALONZO SHIPP,

                               Defendant.
                                                          X

NICHOLAS G. GARAUFIS,United States District Judge.

       Defendant Alonzo Shipp moves to exclude testimony from the Government's proposed

ballistics expert, Detective Sean Ring. (See Mot.to Exclude(Dkt. 33); Mem.in Supp. of Mot.to
Exclude("Mem.")(Dkt. 33-2).) In the alternative, Mr. Shipp requests that the court limit the

expert testimony. (Mem. at 15-16). For the following reasons,the court DENIES Defendant's
motion to exclude, but GRANTS his request to limit Detective Ring's testimony.

       The parties agree that no court has entirely excluded expert testimony on firearms

toolmark analysis, although courts frequently do place limitations on the level of certainty the

expert may profess. To overcome this case law, Mr. Shipp relies primarily on a recent report

from the President's Council of Advisors on Science and Technology("PCAST"), which

reviewed the available research on firearms toolmark analysis and found that the method lacks

foundational scientific validity.

       The court has carefiilly considered the PCAST Report, the earlier National Research

Council("NRC")Report, other applicable scientific literature, and relevant case law, and has

determined that Detective Ring may testify as an expert in the field offirearms toolmark

analysis. However, because the PCAST Report's findings cast considerable doubt on the

reliability ofthe theory behind matching pieces of ballistics evidence. Detective Ring will be


                                                 1
permitted to testify only that the toolmarks on the recovered bullet fragment and shell casing                  are




consistent with having been fired from the recovered firearm. In other words, Detective Ring
may testify that the recovered firearm cannot be excluded as the source ofthe recovered bullet
fragment and shell casing, but not that the recovered firearm is, in fact, the source ofthe
recovered fragment and shell casing. Additionally, Detective Ring may testify based on his
knowledge,training, and experience about his method for analyzing and test firing the recovered
firearm,the procedure for comparing the test fires to the recovered bullet fragment and shell
casing, and the similarities he observed between the recovered ballistics evidence and the test
fires from the recovered firearm.

I.      BACKGROUND

        A.        Facts^

                  1.       Alleged Shooting

         On or about July 20,2018,an unnamed individual, referred to herein as John Doe, was
shot in the vicinity of 117-26 147th Street in Queens,New York. (Compl.(Dkt. 1)H 2.) Doe
then ran south down 147th Street and east on 119th Avenue to the comer of 119th Avenue and
 Sutphin Boulevard, where he collapsed. (Id) The NYPD later recovered a shell casing around
 117-26 147th Street. (Id)

         Video footage then shows the gunman approaching Doe,taking an item out ofhis pants
 or waistband, standing over Doe, pointing an object at him,and then walking away. (Id Iffl 5,7.)
 Video recovered from a surveillance camera at the comer of Sutphin Boulevard and Foch
 Boulevard (roughly two blocks north of where Doe was found)shows an individual wearing


 1 The court assumes the parties' familiarity with the factual background and sets forth here only those facts relevant
 to Mr. Shipp's motion to exclude Detective Ring's testimony.
similar clothes as the gunman walking north on Sutphin Boulevard and pausing outside a
business located at the comer. (14119.) The next morning, an employee ofthat business
discovered a 9mm SigSauer handgun in the dumpster in front ofthe business. (141110-) The
firearm had "ten rounds in the magazine and one spent shell casing jammed in the ejection port.
m

       On January 2,2019, Mr. Shipp was arrested and charged with possession ofthe firearm
alleged to have been used in the July 20,2018 incident. (Se_e Indictment(Dkt. 7)H 1.)
               2.     The Ballistics Evidence

       After the shooting, NYPD personnel collected and processed physical evidence from the
crime scene, including bullet fragments and shell casings. (Gov't Mem.in Opp'n to Mot. to
Exclude ("Gov't Opp'n")(Dkt. 34)at 3); fsee also Decl. of Ashley M.Burrell in Supp. of Mot.
to Exclude (Dkt. 33-1)H 3). This evidence was analyzed by the Firearms Analysis Section ofthe
NYPD Police Laboratory,including Detective Ring. (Gov't Opp'n at 3.)
        Detective Ring initially analyzed two bullet fragments and one cartridge casing recovered
from the crime scene. ("See Shipp Discovery (Dkt. 33-5)Bates No. ASHIPP000293( Shipp
293").) His initial analysis determined that the casing and one fragment were suitable for
 microscopic comparison, while the second fragment lacked "discernible class and/or individual
 characteristics." (14) Ring's notes do not indicate the provenance ofthese pieces ofevidence.
(14 at 295-96.) Ring later analyzed four additional bullet fragments that were recovered from
 Doe's body. (14 at 300.) He found them to be suitable for comparison, but,for reasons not
 apparent from the record, he apparently did not perform a comparison on these fragments. (14 at
 298-301.)
       Detective Ring also test fired the recovered firearm and analyzed one casing and four
bullets. (Id,at 289-92.) Ring then compared the test fires to the casing and bullet firagment
recovered from the crime scene. (Id,at 279-84.) He concluded that the cartridge casing
recovered at the crime scene was fired from the recovered firearm "based on the observed
agreement oftheir class characteristics and sufficient agreement oftheir individual
characteristics." (Id,at 279.) He concluded the bullet fragment was fired fi-om the recovered
firearm for identical reasons. (Id) The documents provided contain no additional information
explaining which marks Ring relied on to conclude there was "sufficient agreement" ofthe
individual characteristics between the test fires and the recovered ballistics evidence.(S^id,at
279-284.)

        B.     Procedural History

        On January 2,2019, Mr. Shipp was arrested and charged with possession ofthe firearm
alleged to have been used in the July 20,2018 incident. (S^ Indictment(Dkt. 7)H 1.) He was
denied bail on January 10, 2019. (S^ Jan. 10,2019 Min. Entry(Dkt. 4); Order ofDetention
(Dkt. 5).) Mr. Shipp was arraigned on February 1,2019 before Magistrate Judge Scanlon, at
 which point he entered a plea ofnot guilty. (Feb. 1, 2019 Min. Entry(Dkt. 11).)
          By letter on August 1,2019,the Government disclosed its intent to call Detective Ring
 as a ballistics expert. (Aug. 1,2019 Gov't Letter(Dkt. 32)at 1-2.) On August 16,2019,
 Defendant moved to exclude Detective Ring's testimony as unreliable under Federal Rule of
 Evidence 702 and Danbert v. Merrell Dow Pharmaceuticals. Inc., 509 U.S. 579 <1993), and
 requested a Daubert hearing to determine the reliability of Detective Ring's testimony. (S^
 Mot.; Mem.) In the alternative. Defendant moved to limit Detective Ring's testimony. (Mem. at
 15-16.) The Government opposed the motion on September 13,2019(Gov't Opp'n.), and
Defendant entered a reply on September 26,2019(Reply in Mem.in Support of Mot. to Exclude
("Reply")(Dkt. 35)).

       The court heard oral argument on the motion on October 3,2019(s^ Oct. 3,2019 Min.
Entry) and ordered the government to provide any additional notes, written summaries or
sketches related to Detective Ring's conclusion in this case, as well as information about
Detective Ring's proficiency testing as a firearms toolmark examiner. (Id.) Pursuant to this
order, the Government filed a supplemental response on October 11,2019(Suppl. Submission in
Resp. to Court Order(Dkt. 36)), and Defendant replied on October 18,2019(Reply to Gov't
Suppl. Submission(Dkt. 37)).

II.    LEGAL STANDARD

        The admissibility ofDetective Ring's testimony is govemed by Federal Rule ofEvidence
702. Under the Rule, a witness may testify as an expert ifthey are qualified "by knowledge,
skill, experience,training, or education." Fed. R. Evid. 702. If a witness qualifies as an expert.
 Rule 702 allows for their testimony when:

               a)the expert's scientific, techmcal, or other specialized knowledge
               will help the trier offact to understand the evidence or to determine
               a fact in issue;

                b)the testimony is based on sufficient facts or data;
                c)the testimony is the product of reliable principles and methods,
                and

                d)the expert has reliably applied the principles and methods to the
                facts ofthe case.

 Id Daubert clarified that the district court holds the gatekeeping function of"ensuring that an
 expert's testimony both rests on a reliable foundation and is relevant to the task at hand." 509
 U.S. at 597. The court's gatekeeping role extends "not only to testimony based on scientific
knowledge, but also to testimony based on 'technicar and 'other specialized' knowledge.
Kumhn Tire Co T-td. v. Carmichael 526 U.S. 137, 141 (1999)(quoting Fed. R. Evid. 702).
       To gauge the reliability of proffered testimony,"the district court should consider the
indicia ofreliability identified in Rule 702," which are not exhaustive. Wills v. AmeradaHess
       379 p 3(132,48(2d Cir. 2004). In doing so,"the district court has broad discretion in
determining what method is appropriate for evaluating reliability under the circumstances of
each case." P^^tivny. Hessemann.846 F.3d 547,575(2d Cir. 2017)(quoting Amorgianosv.
N^t'1 P P.Passenger Corp., 303 F.3d 256,265(2d Cir. 2002), cert, denied, 138 S. Ct. 644

(2018)). Courts routinely consider the five additional factors listed in Daubert as a starting point.
These are:(1)"whether[the] theory or technique ...can be(and has been)tested; (2) whether
the theory or technique has been subjected to peer review or publication;"(3)"m the case ofa
particular scientific technique,the known or potential rate of error,"(4)"the existence and
maintenance of standards controlling the technique's operation;" and(5) whether a particular
technique or theory has gained "general acceptance." Dauberf 509 U.S. at 593-94. The district
court's inquiry is "flexible," id at 594;the Daubert factors "neither necessarily nor exclusively
 appl[y] to all experts or in every case," Kumho Tire,526 U.S. at 141.
        "[T]o 'warrant admissibility[,] it is critical that an expert's analysis be reliable at every
 step.'" TTnited States V.Morgan,675 F. App'x 53,55(2d Cir. 2017)(summary order)(quoting
 Amorgianos,303 F.3d at 267). Expert testimony may be excluded if"there is simply too great
 an analytical gap between the data and the opinion proffered." Gen. Elec. Co. v. Joiner, 522 U.S.
 136,146(1997). "Frequently,though,'gaps or inconsistencies in the reasoning leading to the
 expert's opinion go to the weight ofthe evidence, not to its admissibility," Restivo, 846 F.3d at
 577(quoting Campbell ex rel. Campbell v. Metro. Prop.& Cas. Ins. Co.,239 F.3d 179,186(2d
Cir. 2001)(alterations adopted)), and courts should remember that"vigorous cross-examination,
presentation of contrary evidence, and careful instruction on the burden of proof are the
traditional and appropriate means of attacking shaky but admissible evidence." Morgan,675 F.
App'x at 55 (quoting Daubert,509 U.S. at 596). However,"the explicit premise ofPaubert and
Kumho Tire is that, when it comes to expert testimony, cross-examination is inherently
handicapped by the jury's own lack of background knowledge." United States v. Ashbum,
88 F. Supp. 3d. 239,248-49(E.D.N.Y 2015)(Garaufis, J.) rqnnting United States v. Glvnn,
578 F. Supp. 567,574(S.D.N.Y. 2008)).

       Finally, the party proffering expert testimony bears the burden of demonstrating, by a
preponderance ofthe evidence,that the expert testimony is admissible. United States v.
Williams,506 F.3d 151,160(2d Cir. 2007); Fed. R. Evid. 702 Advisory Committee's note to the
2000 Amendment.

III.   DISCUSSION

       First, the court will discuss Defendant's request for a Daubert hearing on the

admissibility of Detective Ring's testimony. Then, it will review Detective Ring s expert
qualifications. Next,it will explain the theory oftoolmark analysis and discuss two recent
scientific reports that have analyzed the method's reliability. Finally, the court will apply the
Daubert factors to toolmark analysis.

        A.     Defendant's Request for a Daubert Hearing

        A district court is not required to hold a formal Daubert hearing in advance of qualifying

an expert witness.^Williams. 506 F.3d at 161 ("While the gatekeeping function requires the
district court to ascertain the reliability of[the expert's] methodology, it does not necessarily

require that a separate hearing be held in order to do so."); Ashbum,88 F. Supp. 3d at 244
("Nothing requires a district court to hold a formal Daubert hearing in advance of qualifying an
expert witness.")- In addition to the parties' papers and oral argument,the court has reviewed
prior judicial decisions concerning the reliability oftoolmark analysis, the PCAST and NRC
reports, several ofthe individual studies discussed in these reports, and relevant academic
articles discussing toolmark analysis. These materials provide the court with a thorough and
well-documented record regarding the proposed testimony, firearms toolmark analysis, and the
AFTE Theory ofIdentification. Accordingly, Defendant's request for a separate Daubert hearing
is DENIED.

       B.      Detective Ring's Qualifications

       Whether a witness qualifies as an expert under Rule 702 is a "threshold question" that
should be considered before the "reliability inquir[y]." Nimelv v. Citv of New York,414 F.3d

381, 396 n.ll (2d Cir. 2005). A court should consider the purported expert's "background and
practical experience" to determine whether he is qualified to testify as an expert.    McCullock
V. H.B. Fuller Co.. 61 F.3d 1038,1043(2d Cir. 1995).

        Detective Ring joined the NYPD in 1999 and has been a Detective 3rd Grade since 2012.
(Curriculum Vitae of Detective Sean Ring("Ring CV")(Dkt. 33-4).) He is assigned to the
Firearms Analysis section ofthe NYC Police Laboratory. (Id.) In the course of his work, he has
"analyzed and tested the operability of over 1500 firearms" and "microscopically examined
thousands of pieces of ballistics evidence." (Id) He has completed multiple trainings in the area
oftoolmark analysis, including the two-and-a-half-year NYPD Firearms Examiner Training
Program, and he now trains others in the proper procedures around conducting ballistics
examinations. (Id.) Finally, Detective Ring has previously been qualified to testify as an expert

in the Southem and Eastem Districts ofNew York. (Id)
       Detective Ring is therefore qualified to testify as an expert based on his "background and
practical experience." McCullock,61 F.3d at 1043; see also Fed. R. Evid. 702.
       C.     Firearms Toolmark Analysis

              1.      Firearms Toolmark Analysis Theory and Background

       United States y. Otero. 849 F. Supp. 2d 425 (D.N.J. 2012), afFd, 557 F. App'x 146(3d

Cir. 2014)described the underlying theory oftoolmark analysis as follows:

              Toolmark identification is based on the theory that tools used in the
              manufacture of a firearm leave distinct marks on various firearm
              components,such as the barrel, breech face or firing pin. The theory
              further posits that the marks are individualized to a particular
              firearm through changes the tool imdergoes each time it cuts and
              scrapes metal to create an item in the production of the weapon.
              Toolmark identification thus rests on the premise that any two
              manufactured products, even those produced consecutively off the
              same production line, will bear microscopically different marks.
              With regard to firearms, these toolmarks are transferred to the
              surface ofa bullet or shell casing in the process offirearm discharge.
              Depending on the tool and the type ofimpact it makes on the bullet
              or casing,these surface marks consist ofeither contour scratch lines,
              known as striations (or striae), or impressions. For example, rifling
              (spiraled indentations) inside of a gun barrel will leave raised and
              depressed striae, known as lands and grooves, on the bullet as it is
              fired from the weapon, whereas the striking ofthe firing pin against
              the base of the cartridge, which initiates discharge of the
              ammunition, will leave an impression but not striae.



              An examiner observes three types ofcharacteristics on spent bullets
              or cartridges: class,subclass and individual. Class characteristics are
              gross features common to most if not all bullets and cartridge cases
              fired from a type offirearm,for example,the caliber and the number
              of lands and grooves on a bullet. Individual characteristics are
              microscopic markings produced in the manufacturing process by the
              random imperfections oftool surfaces (the constantly changing tool
               as described above) and by use of and/or damage to the gun post-
               manufacture. . . . Subclass characteristics generally fill the gap
               between the class and individual characteristics categories. They are
              produced incidental to manufacture but apply only to a subset ofthe
              firearms produced, for example, as may occur when a batch of
               barrels is formed by the same irregular tool.
Id at 427-28; see also Assoc. of Firearm and Tool Mark Examiners, Theory ofIdentification,
Range of Striae Comparison Reports and Modified Glossary Definitions - An AFTE Criteria for
Identification Committee Report, 24 AFTE Joumal 336, 340(1992)("AFTE 1992 Theory")

(defining class, subclass, and individual characteristics).
        Toolmark analysis is a "forensic feature-comparison method," which is "a procedure by
which an examiner seeks to determine whether an evidentiary sample (e.g., from a crime scene)

is or is not associated with a source sample (e.g.,from a suspect) based on similar features."^
President's Council of Advisors on Sci. & Tech., Forensic Science in Criminal Courts: Ensuring
Scientific Validity of Feature Comparison Methods,46(2016)("PCAST Report")(available at

https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/PCAST/pcast_forensic_
science_report_final.pdf)(last visited Nov. 21,2019); see also AFTE 1992 Theory,24 AFTE
Joumal at 339(defming "toolmark identification" as"a discipline offorensic science").
Toolmark analysis, along with other feature-comparison methods, belongs to the "scientific
discipline [of] metrology, which is 'the science of measurement and its application;"' here,
firearms examiners measure and compare impressions, striae, and other toolmarks on different
pieces of ballistics evidence. PCAST Report at 23(quoting Joint Committee for Guides in
Metrology, Tntemational Vocabulary of Metrology — Basic and General Concepts and Associated
Terms.JCGM 200,16(3rd ed. 2012)(available at https://www.bipm.org/utils/
common/documents/jcgm/JCGM_200_2012.pdf))(emphasis omitted)(last visited Nov.21,

2019);^id at 44 n.93("That forensic feature-comparison methods belong to the field of
 metrologyis clear from the fact that the [National Institute of Standards and Technology]...,



^ Other "feature-comparison" methods include comparative analysis ofbitemarks, fingerprints, and DNA. PCAST
 Report at 46.

                                                     10
which is the world's leading metrological laboratory[,] is the home within the Federal
government for research efforts on forensics science.").
               2.     The AFTE and the ''Sufficient Agreement" Standard

       The Association of Firearms and Toolmark Examiners(the "AFTE")is the "international

professional organization for practitioners of[f]irearm and/or [t]oolmark [i]dentification." ]ATiat
is AFTE?.http://afte.org/about-us/what-is-afte (last visited November 21, 2019). "Membership
in the[AFTE]is limited to those persons of integrity with suitable education,training, and
experience in the examination offirearms and/or toolmarks. Membership Requirements,
http://afte.org/membership/membership-requirements (last visited November 21,2019).
        The"AFTE Theory" is "a theory oftoolmark identification adopted by the [AFTE]."
TTnited States V. Sebbem.No. lO-CR-87(SET),2012 WL 5989813, at *3(E.D.N.Y. Nov. 30,

2012). Under the AFTE Theory, an examiner comparing two pieces of ballistics evidence may
reach one offour conclusions:(1)"identification," meaning the pieces of evidence come from
the same source;(2)"elimination," meaning that they came from different sources;
(3)"inconclusive," meaning that there is not enough evidence for an examiner to make a
determination; and(4)"unsuitable," which means that the recovered evidence lacks discemable
class and individual characteristics. See AFTE 1992 Theory, 24 AFTE Journal at 337-38.
        The AFTE standard for an "identification" determination is "sufficient agreement"

between two pieces of evidence. The AFTE defines sufficient agreement as follows:
               "[S]ufficient agreement" is related to the significant duplication of
               random toolmarks as evidenced by the correspondence of a pattern
               or combination of patterns of surface contours. Significance is
               determined by the comparative examination oftwo or more sets of
               surface contour patterns comprised of individual peaks, ridges and
               furrows. Specifically, the relative height or depth, width, curvature
                and spatial relationship of the individual peaks, ridges and furrows
                within one set of surface contours are defined and compared to the

                                                 11
              corresponding features in the second set of surface contours.
              Agreement is sigmficant when the agreement in individual
              characteristics exceeds the best agreement demonstrated between
              toolmarks known to have been produced by different tools and is
              consistent with agreement demonstrated by toolmarks known to
              have been produced by the same tool. The statement that sufficient
              agreement" exists between two toolmarks means that the agreement
               of individual characteristics is of a quantity and quality that the
              likelihood another tool could have made the mark is so remote as to
              be considered a practical impossibility.

Assoc. ofFirearm and Tool Mark Examiners, Theorv ofIdentification as it Relates to Tool
Marks: Revised,43 AFTE Journal 4,287(2011) T'AFTE Revised Theory ofIdentification")
(emphasis omitted). The AFTE Theory explains that the act of determining whether two pieces
of ballistics evidence came from the same source is "[cjurrently ... subjective in nature,founded
on scientific principles and based on the examiner's training and experience." Id
       D.      Scientific Discussion Around Toolmark Analysis
               1.     Recent Scientific Publications Discussing Toolmark Analvsis

        Firearm toolmark analysis has been scrutinized by at least two scientific reports published
in the past ten years.^PCAST Report: Comm.on Identifying the Needs ofthe Forensic Scis.
Cmty.,Nat'l Research Council, Strengthening Forensic Science in the United States: A Path
Forward(2009)("NRC Report")(available at https://www.ncjrs.gov/pdffilesl/nij/grants/
228091.pdf)(last visited Nov. 21,2019).

                       a.      The NRC Report

        The NRC Report was published in 2009 with an intent to "chart an agenda for progress in
the forensic science community and its scientific disciplines." Id at xix. It considered several
 branches offorensic science, including firearms toolmark analysis. See, e.g^, id at 3-4. After
 reviewing the theory underlying toolmark analysis,id at 150-51,the NRC Report noted several
 weaknesses in the field:"Knowing the extent of agreement in marks made by different tools, and

                                                 12
the extent of variation in marks made by the same tool, is a challenging task." Id at 153. The
report noted the potential for new technology or techniques to improve accuracy but emphasized
that "the decision ofthe toolmark examiner remains a subjective decision based on unarticulated
standards and no statistical foundation for the estimation of error rates." Id at 153-54. The

report concluded that "[ijndividual patterns from manufacture or wear might,in some cases, be
distinctive enough to suggest one particular source, but additional studies should be performed to
make the process ofindividualization more precise and repeatable." Id at 154.
                       h.      The PCAST Report

       The PCAST Report was published in 2016, seven years after the NRG Report. The
report aimed to provide "clarity about the scientific standards for the validity and reliability of
forensic methods" and to "evaluate specific forensic methods to determine whether they have
been scientifically established to be valid and reliable." PCAST Report at 1. The PCAST
Report analyzed the scientific research on seven branches offorensic sciences, including
firearms analysis. Id. at 7-14. The report sought to establish whether each branch offorensic
science had achieved(1)"foundational validity," which the report defined as "the scientific
standard corresponding to the legal standard of evidence being based on reliable principles and
methods'" and(2)"validity as applied," which the report defmed as "the scientific standard
corresponding to the legal standard of an expert having 'reliably applied the principles and
methods.'" Id at 43(quoting Fed. R. Evid. 702)(emphasis omitted). The report identified "two
key elements" offoundational validity. Id at 48. First, a method must have "a reproducible and
consistent procedure for(a)identifying features within evidence samples;(b)comparing the
features in two samples; and (c)determining ... whether the samples should be declared to be a
[match]." Id Second,there must be "empirical measurements,firom multiple independent


                                                  13
studies, of(a)the method's false positive rate ...[and](b)the method's sensitivity," which is
the "probability that it declares a[match] between samples that actually come from the same
source." Id (emphasis omitted).

       Finally, the report noted a difference between "objective" and "subjective" forensic
science methods: objective methods "consistQ of procedures that are each defined with enough
standardized and quantifiable detail that they can be performed by either an automated system or
human examiners exercising little or no judgment," and subjective methods includ[e] key
procedures that involve significant human judgment." Id at 47. For subjective methods like
firearms toolmark analysis, see id. at 104,"the foundational validity ... can be established only
through empirical studies ofexaminer's performance to determine whether they can provide
accurate answers" because "the black box in the examiner's head cannot be examined directly
for its foundational basis in science." Id at 49(emphasis in original).

       The report found that "firearms analysis currently falls short ofthe criteria for
foundational validity." Id at 112. The report asserted that the "sufficient agreement" standard
falls short ofthe necessary "reproducible and consistent procedure" to reliably compare forensics
evidence; the report characterized the AFTE Theory ofIdentification("AFTE Theory )as
"clearly not a scientific theory" and "circular." Id. at 60. The report also found that the toolmark
analysis failed to meet the second key element offoundational validity. It analyzed several
studies with different study designs,id at 106-10, and concluded that there was "only a single
study that was appropriately designed to test foundational validity and estimate reliability, id at
111. It concluded by observing the "need for additional, appropriately designed ... studies to
provide estimates of reliability." Id




                                                 14
               2.      Foundational Scientific Validity and Evidentiary Reliability Under
                       Daubert


       The PCAST Report determined that toolmark analysis lacks foundational scientific
validity, and Mr. Shipp relies on this to argue that Detective Ring's testimony should be
excluded in its entirety. (Mem. at 10-12.) The government, in turn, dismisses the PCAST

Report as adding nothing new to the analysis ofthe prior judicial decisions that have found
toolmark analysis to be reliable. (Gov't Opp'n at 7, 10-11).

       Therefore,the court must initially decide whether the AFTE Theory lacking foundational
scientific validity, iftrue, would necessarily mean that Detective Ring is unable to provide expert
testimony. Courts have generally answered this question "no." Some decisions unambiguously
disclaim the importance of whether toolmark analysis is scientifically valid. See, e.g., Otero, 849
F. Supp. 2d. at 430-31 ("This Court expresses no opinion on whether the practice offirearms and
toolmark identification constitutes a 'scientific' discipline because that is not the question before

the court."k see also United States v. Johnson, No. 16-CR-281 (PGG),2019 WL 1130258, at *5

(S.D.N.Y. March 11,2019)(citing Otero with approval). Several other courts have, without
explicitly connecting the two issues,found that the AFTE Theory was not scientifically valid but
was reliable. See, e.g.. United States v. Simmons,No. 16-CR-130,2018 WL 1882827, at *4,*9

(E.D. Va. Jan. 12, 2018), R&R adopted bv. 2018 WL 658693(E.D. Va. Feb. 1, 2018); Ashbum,
88 F. Supp. 3d. at 248-49; United States v. Tavlor, 663 F. Supp 2d. 1170,1179-80(D.N.M.
2009); Glvnn,578 F. Supp. 2d at 570-71.^




^ Most ofthese decisions were rendered before one or both ofthe NRC(2009)and PCAST(2016)reports were
published.
                                                   15
       In reviewing this case law,the court notices a tension between Daubert and courts'
tendency to separate the AFTE Theory's scientific validity and the evidentiary reliability of
toolmark analysis. Daubert emphasized that the "overarching subject" ofthe Rule 702 inquiry
"is the scientific validity—and thus the evidentiary reliability—ofthe principles that underline a
proposed submission." Daubert, 509 U.S. at 594-95. Kumho Tire, in applying Daubert to
nonscientific expert testimony, observed that Rule 702"makes no relevant distinction between
'scientific' knowledge and 'technical' or 'other specialized' knowledge ...[and] makes clear
that any such knowledge might become the subject of expert testimony." 526 U.S. at 147. Thus,
while Knmho Tire broadened the scope ofthe Daubert inquiry, it did not alter Daubert's standard
ofreliability for scientific testimony. See id. at 147-48(noting that Daubert referred to
scientific testimony because that was the nature ofthe expertise at issue"(quotation marks
omitted)(alterations adopted));see^ Daubert, 509 U.S. at 590 n.9 ("In a case involving
scientific evidence, evidentiary reliabilitv will be based upon scientific validity."(emphasis in
original)).

        Recently, however,the Second Circuit affirmed a district court's decision to admit expert
testimony about a certain type ofhair analysis even though certain aspects ofthe technique "had
not been established to a degree of scientific certainty." Restivo, 846 F.3d at 576. The Second
Circuit explained that "[tjhere is no basis in [Rule 702] or in... case law to suggest that a
scientist whose testimony could not pass muster under Daubert as 'scientific knowledge could
not testify to their technical or other specialized knowledge, so long as that testimony was
reliable." Id.(emphasis added).

        Here, Defendant seeks to exclude Detective Ring's testimony in its entirety, arguing, in
substance,that Detective Ring is offering scientific evidence based on a scientifically invalid


                                                 16
technique. (Mem. at 10-12.) The thrust ofthis argument is misplaced. Even accepting that
conclusions based on the AFTE Theory are "scientific evidence'' and that the AFTE Theory

lacks foundational scientific validity. Defendant does not necessarily prevail. In that case,

Detective Ring could still testify based on his "specialized knowledge" as a firearms toohnark
examiner as long as the court determines that his testimony is reliable. Restivo, 846 F.3d at 576.
        Still, the court may consider critiques of a method's validity when determining the
method's reliability.         id at 575 ("[T]he district court has broad discretion in determining
what method is appropriate for evaluating reliability under the circumstances ofeach case."
(quoting AmnrgiaTins., 303 F.3d at 265)). A method or techmque that is scientifically valid will
almost certainly also be reliable. See Daubert, 509 U.S. at 590 n.9. Therefore,the court finds
that the three characteristics offoundational scientific validity identified by the PCAST Report-

repeatability, reproducibility, and accuracy"^—are instructive for assessing the reliability of
toohnark analysis.^PCAST Report at 47. People may hold different views on whether the
AFTE Theory is scientifically valid. However,it is uncontroversial that toolmark analysis
testimony should not be admitted if, for example,examiners reach different conclusions when
examining different evidence from the same firearm^ (i.o.i the conclusions must be repeatable),
different examiners reach different conclusions (i.e., the conclusions must be reproducible), or

examiners make incorrect conclusions(i^,the conclusions must be accurate).




* A method is repeatable if"an examiner obtains the same result[] when analyzing samples from the same sources."
PCAST Report at 47. It is reproducible if"different examiners obtain the same result[] when analyzing the same
samples." Id. It is accurate if"an examiner obtains correct results both(1)for samples from the same source (true
positives) and(2)for samples from different sources (true negatives)." Id
5 To clarify, the concern here is not that an examiner might fmd some pieces ofballistics evidence unsuitable for
examination or inconclusive, but that an examiner might make contradictory conclusions of"identification" and
"elimination" when comparing two pieces ofballistics evidence from the same firearm.
                                                         17
       Therefore, while the purported invalidity ofthe AFTE Theory does not preclude
Detective Ring Jfrom testifying, the court seriously considers the PCAST Report's critiques when
assessing the reliability ofDetective Ring's proposed testimony.
       E.     Application of the Daubert Factors to Toolmark Analysis
       The Government's argument for the admission ofDetective Ring's testimony rests
largely on the fact that other courts have considered and admitted expert testimony on toolmark
analysis. (S^ Gov't Opp'n at 4("The [D]efendant's initial argument...has been rejected by
every known court to consider it....").) Therefore,the court will review this case law before
discussing how each ofthe Daubert factors applies to the AFTE Theory.
       The Government is correct that several courts have considered whether toolmark analysis
is reliable and whether toolmark analysis testimony is admissible under Federal Rule of
Evidence 702. See Johnson. 2019 WL 1130258, at *12-13 (collecting cases). The Government

is also correct that, without exception, these courts have admitted the expert testimony. Id;(s^
also Mem. at 12; Gov't Opp'n at 14). However, many ofthese courts have expressed increasing
concerns about the scientific validity oftoolmark analysis, and have imposed restrictions on the
proffered expert testimony. See, e.g.. United States v. White,No. 17-CR-611 (RWS),2018 WL
4565140,at *3(S.D.N.Y. Sept. 24,2018); United States v. Simmons.2018 WL 1882827, at *8;
Ashbum.88 F. Supp. 3d at 249; Tavlor.663 F. Supp. 2d at 1180; Glynn,578 F. Supp 2d at 574-
75.


        Several ofthese decisions were issued prior to the publication ofthe NRG Report in
2009. See Johnson. 2019 WL 1130258, at *12-13 (listing cases). Very few were issued after the
publication ofthe PCAST Report in 2016.^United States v. Romero-Lobato. 379 F. Supp. 3d
 1111 (D.Nev.2019L Johnson. 2019 WL 1130258: United States v. Hvlton, No. 17-CR-00086,

                                                18
2018 WL 5795799(D. Nev. Nov. 5,2018); White, 2018 WL 4565140; Simmons,2018 WL
1882827. Ofthese, only Romero-Lobato and Johnson discussed the PCAST Report, and both
did so summarily. Romero-Lobato,379 F. Supp. 3d at 1117-18; Johnson,2019 WL 1130258, at
*11, *15.

       The court's "discretion in choosing the manner oftesting expert reliability ... is not
discretion to abandon the gatekeepmg function ...[or] perform the function inadequately.
Knmbo Tire. 526 U.S. at 158-59(Scalia, J. concurring). Even though prior decisions have found
toolmark analysis to be reliable,it is incumbent upon this court to thoroughly review the
critiques ofthe AFTE Theory found in the NRC and PCAST Reports and to consider whether
they merit exclusion ofDetective Ring's testimony or, alternatively, appropriate limitations on
his testimony.

                 2     Whether the AFTE Theory Can Be and Has Been Tested

       The first factor under Daubert is whether a technique "can be (and has been)tested."
Daubert,509 U.S. at 592. As the Government explains           Gov't Opp'n at 9), and several
courts have found,the AFTE Theory has been subjected to considerable testing, especially since
Daubert and Knmhn Tire. See Romero-Lobato,379 F. Supp 3d. at 1118-19; Ashbum,88 F.
Supp. 3d at 245; Otero, 849 F. Supp. 2d at 432-33. Both the AFTE Website and the PCAST
Report discuss some ofthe relevant studies. S^ Testability ofthe Scientific Principle, AFTE,
http://afte.org/resources/swggun-ark/testability-of-the-scientific-principle (last visited Nov. 21,
2019);PCAST Report at 106-12.

        Defendant is correct to point out that not all ofthe studies are equally probative ofthe
AFTE Theory's reliability(Mem. at 10), and courts should avoid placing too much trust in
studies that may overestimate the method's reliability. However,the probative value of different

                                                 19
study designs is more appropriately considered as part ofthe discussion ofthe method s error
rate, below. The court finds that the AFTE Theory can be and has been tested and this factor
therefore weighs in favor ofreliability.
                 2.       Whether Toolmark Analysis Has Been Subjected to Peer Review

        The next Daubert factor is whether the AFTE Theory has been subjected to "peer review
and publication." Daubert. 509 U.S. at 594. Prior decisions have, with near uniformity,
determined that the AFTE Theory has been subjected to peer review and found this factor to
weigh in favor ofa finding of admissibility. See, e.g.. Johnson,2019 WL 113025,at *16,
Ashbum.88 F. Supp. 3d at 246; Otero. 849 F. Supp. 2d at 433; United States v. Monteiro,407 F.
Supp. 2d 351,367(D. Mass. 2006). Many ofthese decisions place substantial weight on the
AFTE Journal and the articles published therein. See, e.g.. Johnson,2019 WL 113025, at *16
(reviewing case law and fmding that "[cjourts addressing this Daubert factor have determmed
that the AFTE Journal scholarship qualifies as peer-reviewed literature").
         However,T Tnited States v. Tibbs. No. 2016-CF1-19431,2019 WL 4359486(D.C. Super.
Sep. 5,2019),recently challenged the quality ofthe AFTE Journal's peer review process. This
thorough opinion includes several pages analyzing the AFTE Journal's peer review process and
highlights several reasons for assigning less weight to articles published in the AFTE Journal
than in other publications.^ Id at *8-*10.




 « Tibbs took issue with three aspects ofthe AFTE Journal peer review process:(1)The AFTE Joiraal eniplo^ an
"open" instead of"double-blind" peer review process, he., the review process is not anonymous;(2)the AF it
does not make [itsjournal] generally available to the public or the world ofpossible reviewers and commentators
 outside ofthe organization's membership;" and(3)articles proposed for publication are reviewed by members ofthe
 editorial board "composed entirely of members of AFTE," who"may be trained and experienced m the field of
 firearms and toolmark examination, but do not necessarily have any specialized or even relevant trammg m research
 design and methodology" and who "have a vested interest in publishing studies that validate their own field and
 methodologies." Tibbs.2019 WL 4359486, at *9-*10.
                                                         20
       The court shares these concerns about the AFTE Journal's peer review process. In
particular,the court is concerned that the reviewers, who are all members ofthe AFTE,"have a
vested, career-based interest in publishing studies that validate their own field and
methodologies." Id at *10. Also concerning is the possibility that the reviewers"may be
trained and experienced in the field offirearms and toolmark identification, but[may]not
necessarily have any specialized or even relevant training in research design and methodology."
Id

       However,even assigning limited weight to the substantial fraction ofthe literature that is
published in the AFTE Journal,this factor still weighs in favor of admissibility. Daubert found
the existence of peer-reviewed literature important because "submission to the scrutiny ofthe
scientific community ...increases the likelihood that substantive flaws in the methodology will
be detected." Daubert,509 U.S. at 593. Despite AFTE Journal's open peer-review process,the
AFTE Theory has still been subjected to significant scrutiny. Indeed,the scrutiny ofPCAST and
the flaws it perceived in the AFTE Theory inform much ofthe discussion ofthe next two
Daubert factors. Therefore,the court finds that the AFTE Theory has been sufficiently subjected
to "peer review and publication." Daubert,509 U.S. at 594.
                3.      The Error Rate for Toolmark Analvsis

        The court next considers the "known or potential rate oferror" ofthe AFTE Theory.
Daubert,509 U.S. at 594. Defendant attempts to limit discussion ofthis prong by arguing that
there has only been "one black box study" offirearms toolmark analysis and that"a single study
estimating [the] error rate is insufficient to determine a known rate of error for the field." (Mem.
 at 11.) However,Daubert instructs the court to consider potential rates of error as well as



                                                  21
 known error rates, 509 U.S. at 594, and therefore a broader discussion of estimated error rates is

 merited.

          The Government acknowledges that it is "dijBQcult to establish" a known error rate for

 toolmark analysis(Gov't Opp'n at 11)but rests on judicial decisions finding that "[sjtudies have
 shown that the error rate among trained toolmark and firearm examiners is quite low." Ashbum,
 88 F. Supp. 3d at 246: see also Romero-Lobato,379 F. Supp. 3d at 1119-20; Johnson,2019 WL
 1130258, at *18-* 19. The studies referenced by these decisions found the potential error rate
 was roughly between l%-2%.^ See e.g., Romero-Lobato,379 F. Supp. 3d at 1119-20, Johnson,
 2019 WL 1130258, at *18-*19.

          The PCAST Report examined several ofthese studies and cautioned that not all study
 designs are equally trustworthy when predicting error rates. PCAST Report at 106-11. Many of
 the studies employed a "closed-set" design, wherein examiners are given two sets of bullets or
 shell casings with matching bullets or casings split between the two sets. Id. at 108. The
 examiners are then asked to perform a matching exercise between the two sets. Id This design
 is "simpler than the problem encountered in casework, because the correct answer is always
 present in the collection." Id "[E]xaminers can perform perfectly ifthey simply match each
  bullet to the standard that is closest." Id (emphasis in original). Additionally, each identified
  match limits the options for the remaining bullets or casings, which the Director ofthe Defense
  Forensic Science Center likened to "solving a Sudoku puzzle where initial answers can be used
 to help fill in subsequent answers." Id at 106. With all ofthese advantages ^none of which are


'Additionally, one court considered testimony that a European study "that mimic[ed]the imperfect samples often
 found in the field yielded an error rate of around 5%," but found that error rate was "not excessively high.
  TTnitPd States v. McCluskev. No. CR 10-27340,2013 WL 12335325, at *1(D.N.M. Feb. 7,2013). This decision is
  not determinative ofthe court's holding here, but the court is uncomfortable with the finding that an error rate that
  equates to one false positive out ofevery twenty examinations weighs in favor of admission. Id

                                                           22
 present in fieldwork—^it is unsurprising that studies with this design found a false positive rate of
 less than one tenth of one percent. Id at 111.

         PCAST next considered one study with a "partly-open set" design, which was similar to

 the "closed set" design, except that two ofthe 15 samples came from a firearm "for which known
 standards were not provided."^ Id,at 109. The false-positive rate for these two samples was
 2.1%, or "roughly 100-fold higher" than the false-positive rate from the "closed set" studies. Id,
          Finally,PCAST analyzed an independent-set or "black-box" study Id at 110. In this
 study, examiners were "presented with 15 separate comparison problems each consisting of
 one questioned sample and three known test fires from the same known gun, which might or
 might not have been the source." Id (emphasis in original). This study therefore required
 examiners to make each determination based only on the comparison ofthe questioned sample to
 its three test fnes. The independence of each comparison means that an identification
 determination on one problem has no effect on the analysis ofthe remaining problems. Id This
 design is the most similar to the situation examiners face in fieldwork. This study estimated an
 error rate as high as 2.2%,or one in every 46 comparisons. Id at 110-11.

 ^ Thomas G.Fadul Jr., Gabriel A.Hernandez, Erin Wilson, Stephanie Stoiloff Sneh Gulati, An Empirical Study to
 Improve the Scientific Foundation ofForensic Firearm and Tool Mark Identification Utilizing Consecutively
 Manufactured Glock EBIS Barrels with the Same EBIS Pattern. National Institute ofJustice(2013)(available at
  https://www.ncjrs.gov/pdffilesl/nij/grants/244232.pdf)(last visited Nov.21,2019).
'David P. Baldwin, Stanley J. Bajic, Max Morris & Daniel Zamzow, A Study ofFalse-Positive and False-Negative
Error Rates in Cartridge Case Comparisons. Ames Laboratoiy, USDOE(2014)(available at h^s://afle.org/uploads/
  documents/swggun-false-postive-false-negative-usdoe.pdf)(last visited Nov.21,2019). This is the only study the
  PCAST Report found to have an "appropriate[]" design for determining reliability oftoohnark analysis. PCAST
  Report at 111.

    PCAST focused on the "false positive rates based on the proportion of conclusive examinations." PCAST Report
  at 106. This is reasonable, as "evidence used against a defendant in court will typically be the result ofa conclusive
  examination." Id,at 91-92,106. However,it is also worth noting that the rate of"inconclusive" determinations
  skyrocketed in the "partly-open" and "black box" studies. Id at 112(noting 41.8% and 33.7% inconclusive rates for
  the "partly open" and "black box" studies, respectively, as compared to .2% percent for the "closed-set" studies).
  While it is desirable for examiners to make an inconclusive determination when they feel it is merited,the vast
  difference in inconclusive rates casts further doubt on the miniscule error rates reported by the "close-set" studies.

                                                            23
         Therefore, the study that most closely resembles fieldwork estimated that a firearms
toolmark examiner may incorrectly conclude that a recovered piece of ballistics evidence
matches a test fire once out of every 46 examinations. When compared to the error rates of other
branches offorensic science—^as rare as 1 in 10 billion for single source or simple mixture DNA
comparisons,s^id at 72-73—this error rate cautions against the reliability ofthe AFTE
Theory.

         Based on the above information, the court fmds that the potential rate of error for

matching ballistics evidence based on the AFTE Theory does not favor a finding of reliability at
this time. The court notes, however,that the FBI and the Ames Laboratory are currently
conducting a second black box study on the AFTE Theory.                     FBI-Ames Laboratory Blackbox
Studv FAQs,https://www.ameslab.gov/operations/faq/fbi-ames-laboratory-blackbox-study-faqs
(last visited November 21,2019). The results ofthis and future studies may,of course, change
much ofthe foregoing analysis.

                  4.        The AFTE Theorv as a Controlling Standard

         The court next considers the "existence and maintenance ofstandards controlling the

technique's operation." Daubert, 509 U.S. at 594. Here,the court considers the AFTE Theory of
Identification. See Sebbern,2012 WL 5989813, at *3. As described above, an examiner
applying the AFTE Theory may conclude two pieces of evidence to be of"common origin...


   Defendant argues that the court should also consider the error rates for the NYPD laboratory and for Detective
Ring. (Mem. at 11,14.) Consideration ofthese individualized error rates is more pertinent for the determining
whether an "expert reliably applied the principles and methods to the facts ofthe case." Fed. R.Evid. 702(d). In
response to a court order(s^ Oct. 3,2019 Min. Entry),the Government provided reports showing that Detective
Ring achieved "successful completion" on all of his proficiency tests. (S^ NYPD Police Lab. Performance
Monitoring and Proficiency Test Results for Detectives Ring(Dkt. 36-2).) However, before the court could make a
 determination that Detective Ring reliably applied the method, it would need to know more about the structure ofthe
 exam and whether Detective Ring made any false-positive identifications. The limitations the court places on
 Detective Ring's testimony mitigates the need for additional information on the structure ofthe NPYD laboratory
 firearms analysis proficiency tests.
                                                         24
when the unique surface contours oftwo toolmarks are in 'sufficient agreement.'" AFTE
Revised Theory of Identification. 43 AFTE Journal at 287.

       "[B]oth courts and the scientific community have voiced serious concerns about the
'sufficient agreement' standard, characterizing it as 'tautological,''wholly subjective,' 'circular,'
'leaving much to be desired,' and 'not scientific.'" Johnson,2019 WL 113025, at *17(alteration
adopted); see also William A. Tobin & Peter J. Blau, Hypothesis Testing ofthe Critical
Underlying Premise of Discernible Uniqueness in Firearms-Toolmarks Forensic Practice, 53

Jurimetrics J. 121,127(2013) ("Because the[AFTE Theory] is comprised ofsuch vague and
subjective terms, with no underlying protocol, it does not incorporate, or even allow for, two
critical comerstones oftrue scientific endeavor: repeatability and reproducibility."). In its

opposition, the Government notes that "courts have acknowledged that this is the Daubert factor
on which firearm toolmark analysis scores the lowest." (Gov't Opp'n at 12.) The criticisms of
the AFTE Theory appear well founded, and the court notes two fimdamental issues.
        First, the sufficient agreement standard is circular and subjective. Reduced to its simplest
terms, the AFTE Theory "declares that an examiner may state that two toolmarks have a
'common origin' when their features are in 'sufficient agreement.'" PCAST Report at 60. "It
then defines 'sufficient agreement' as occurring when the examiner considers it a 'practical
impossibility' that the toolmarks have different origins." I^ The NRG Report notes that the
AFTE Theory "is the best guidance available for the field oftoolmark identification,[but] does
not even consider, let alone address, questions regarding variability, reliability, repeatability, or
the number of correlations needed to achieve a given degree of confidence." NRG Report at 155.
Without guidance as to the extent of commonality necessary to find "sufficient agreement," the
AFTE Theory instructs examiners to draw identification conclusions firom what is essentially a

                                                  25
hunch—a hunch "based on the examiner's training and experience," AFTE Revised Theory of
Identification. 43 AFTE Journal at 287—but still a hunch.

         Moreover,the application ofthis circular standard is subjective in nature ... based on
the examiner's training and experience." AFTE Revised Theory ofIdentification,43 AFTE
Journal at 287. Ostensibly, one hundred firearms toolmark examiners could hold one hundred
different personal standards of when two sets oftoolmarks sufficiently agree, and all one
hundred ofthese personal standards may accord with the AFTE Theory. Further, because the
standard itself offers so little guidance on when an examiner should make an identification
determination, some examiners may decide that the two sets oftoolmarks were made by the
same tool while others determine the toolmarks to be inconclusive and still others decide the
toolmarks were made by different tools. To emphasize,these one hundred examiners could
come to these contradictory conclusions without a single examiner running afoul ofthe AFTE
Theory.

         Some decisions minimize the import ofthe subjective nature ofthe standard. See, e.g.,
Simmons.2018 WL 1882827 at *5 ("[A]ll technical fields which require the testimony of expert
witnesses engender some degree ofsubjectivity requiring the expert to employ his or her
individualjudgment, which is based on specialized training, education, and relevant work
experience."(emphasis in original)); see also Romero-Lobato,379 F. Supp 3d at 1120(noting
that excluding opinions "derived fi:om subjective methodology ... would,in most circumstances,
exclude psychologists, physicians, and lawyers firom testifying as expert witnesses.").




  The risk is lessened where, as here, a second examiner independently confirms the results. However,because the
second examiner applies the same subjective standard without any additional guidance, the confirmation does not
 eliminate the inherent risk associated with the application of a circular and subjective controlling standard.
                                                           26
        There is a difference, though, between "some degree of subjectivity," as exists when a

medical expert testifies as to whether a doctor met a certain accepted standard of care, and the
near total subjectivity countenanced by the AFTE Theory, where there is no actual guidance for
what comprises "sufficient agreement." Moreover, unlike psychologists, physicians, and
lawyers, toolmark examiners have little opportunity to apply the AFTE Theory outside of
judicial proceedings and criminal investigations. It is difficult, therefore, to establish whether an
examiner "employs in the courtroom the same level ofintellectual rigor that characterizes the
practice ofan expert in the relevant field." Kumho Tire, 526 U.S. at 152. Finally, there is a
distinction between,for example, a psychologist testifying as to whether a defendant is
competent to stand trial and a firearms examiner testifying as to whether two bullets were fired
from the same firearm. In the former,the expert's testimony sheds light on an inherently

ambiguous question about which qualified experts may reasonably disagree. In the latter, the
expert is answering an unambiguous question: Do two pieces of ballistics evidence share the
same source firearm or do they not?^^

        Second,and relatedly,the court has serious concerns about the ability offirearms

toolmark examiners to protect against false positives due to, for example,random similarities in
two sets oftoolmarks or an accidental misidentification ofsubclass characteristics as individual


  In an attempt to reduce the subjectivity ofthe analysis, some examiners and labs have adopted the consecutive
matching striae("CMS")technique. "Under CMS,the threshold for identifying a particular tool as the source of a
three-dimensional toolmark is a match between evidence and test toolmarks ofone group ofsix consecutive
matching striae or two different groups ofat least three consecutive matching striae in the same relative position."
See Adina Schwartz, A Svstemic Challenge to the Reliabilitv and Admissibilitv ofFirearms and Toolmark
Identification. 6 Colum. Sci. & Tech. L. Rev. 2,39(2005).; see also United States v. Johnson,2019 WL 1130258, at
♦9, *18. While the CMS technique lessens the inherent subjectivity ofthe AFTE Theory, it depends on the
examiner matching only individual characteristics(as opposes to subclass or class characteristics); the identification
ofsimilar striae and the characterization ofa certain mark as an individual or subclass characteristic remains a
subjective decision. See Schwartz,6 Colum. Sci. & Tech. L. Rev. at 40. Additionally, the necessary research has
not been done" to determine the reliability ofthe CMS technique. I^ at 41. Therefore, the CMS technique is
indicative ofthe potential to develop an objective, uniform standard for examiners to make identification
determinations, but it has not been incorporated into the AFTE Theory and its repeatability, reproducibility and
accuracy have yet to be established.
                                                         27
characteristics. See Monteiro. 407 F. Supp. 2d at 371 ("[0]ne critical problem with the AFTE

Theory is the lack ofobjective standards for deciding whether a particular mark is a subclass or
individual characteristic."). The AFTE Theory instructs examiners to conclude that markings
sufficiently agree only when the similarity in two sets of markings "exceeds the best agreement
demonstrated between toolmarks known to have been produced by different tools." AFTE

Revised Theorv of Identification. 43 AFTE Joumal at 287. The theory, however, provides no

additional guidance as to what"the best agreement demonstrated between toolmarks known to
have been produced by different tools" actually is. Id The AFTE Theory thus provides its
practitioners with a theoretical standard for the minimum agreement between two pieces of
evidence, a level of agreement that—if absent—precludes an examiner from making an
identification determination. However,there is no practical guidance for what this minimum

level of agreement looks like in practice because the closest possible resemblance between
different-sourced pieces of ballistics evidence is unknown. Therefore, there is limited support
for the assertion it is close to impossible for two random firearms to produce toolmarks that
"sufficiently agree" with each other. Id

        The determination that the similarly between two sets oftoolmarks indicates sufficient
agreement between them and is not,instead, a result of subclass characteristics or random
similarities between different firearms is left to the examiner's "training and experience. AFTE
Revised Theorv ofIdentification, 43 AFTE Joumal at 287; see also United States v. Monteiro,


  Additionally,"relevant and representative databases" ofthe toohnarks left by various firearms "have not been
developed." Schwartz,6 Colum. Sci. & Tech. L. Rev. at 46. Schwartz explains, in a discussion about die CMS
technique, how developing large databases ofthe marks made by different firearms would help to realize CMS s
goal of"curing the absence of systemic knowledge ofthe differences and similarities between both(1)toolmarks
produced by different tools ofthe same type and(2)toolmarks produced by the same tool." Id,at 49. In the past,
large representative databases helped scientists to develop reliable standards for matching DNA. 14 at 51. These
databases are also helpful for proficiency testing; for example,the field oflatent fingeiprint analpis frequently
relies on large searchable databases to test examiners with samples exhibiting the maximum similarly that can exist
between non-matching fingerprints. See PCAST Report at 93-95.
                                                         28
No.03-CR-10329,2005 WL 8163021, at *5(D. Mass. Nov.28,2005)("[A]lthough the AFTE
Theory indicates that 'caution should be exercised in distinguishing subclass characteristics from
individual characteristics,' it does not offer any guidance for how an examiner should do that
outside ofrelying on his or her individual training and experience."(quoting AFTE 1992 Theory,
24 AFTE Journal at 340)). However,the PCAST Report argues against relying on an
examiner's training and experience when making a reliability determination.
               "Experience" is an inadequate foundation for drawing judgments
               about whether two sets offeatures could have been produced by ...
               different sources. Even if examiners could recall in sufficient detail
               all the patterns or sets of features that they have seen, they would
               have no way of knowing accurately in which cases two patterns
               actually came from different sources, because the correct answers
               are rarely known in casework.



               "Training" is an even weaker foundation. The mere fact that an
               individual has been trained in a method does not mean that the
               method itselfis scientifically valid nor that the individual is capable
               of producing reliable answers when applying the method.
PCAST Report at 61. This is a compelling argument. Detective Ring has "microscopically
examined thousands of pieces of ballistics evidence," but he examined them "for the purpose of
aiding case detectives with criminal investigations and Assistant District Attorneys with criminal
prosecutions." (Ring CV.) This experience, while substantial, does not in itself grant Detective
Ring reliable knowledge of"the best" agreement that may be generated by different firearms-
even assuming that Detective Ring remembers the individual markings on each ofthe thousands
of pieces of evidence that he has examined.

         In sum,the subjectivity ofthe AFTE Theory raises serious concerns about the
reproducibility of examination results across labs and examiners and the accuracy ofthose
results. Therefore,the court finds that the subjective and circular nature of AFTE Theory weighs

                                                 29
against finding that a firearms examiner can reliably identify when two bullets or shell casings
were fired jfrom the same gun.

               5.     General Acceptance in the Relevant Scientific Community

       Finally, the court must determine whether toolmark analysis has achieved general
acceptance in the "relevant scientific community." Daubert, 509 U.S. at 594. ("Widespread
acceptance can be an important factor in ruling particular evidence admissible, and a known
technique which has been able to attract only minimal support within the community may
properly be viewed with skepticism."(citations and quotation marks omitted)).
       One important aspect ofthis factor is the definition ofthe "relevant scientific
community." Most courts have,in cursory fashion, identified toolmark examiners as the relevant
community, and have summarily deterinined that the AFTE Theory is generally accepted in that
community. See, e.g., Romero-Lobato, 379 F. Supp. 3d at 1122; Johnson,2019 WL 1130258, at
*19; Ashbum.88 F. Supp. 3d at 247; Otero. 849 F. Supp. 2d at 435. Indeed, Romero-Lobato
used this narrow definition ofthe relevant commumty to discount the criticism in the PCAST
Report.^379 F. Supp. 3d at 1122("[I]t is unclear ifthe PCAST Report would even constitute
criticism from the relevant community because the committee behind the report did not include
any members ofthe forensic ballistic community."(quotation marks omitted)).
        The court believes a broader definition is more appropriate for two main reasons. First,

as mentioned above,firearms examiners "have a vested, career-based interest" in the AFTE
Theory being accepted. Tibbs. 2019 WL 4359486, at *10. While the court in no way intends to
equate toolmark analysis to the disciplines of"astrology or necromancy," Kumho Tire, 526 U.S.
at 151,the court takes guidance from Kumho Tire's mandate to not assign an overly narrow
definition to the relevant scientific community. S^       Second,as previously noted,the targeted


                                                 30
use ofthe AFTE Theory for criminal investigations and judicial proceedings limits the court's
ability to assess whether an examiner "employs in the courtroom the same level ofintellectual
rigor that characterizes the practice of an expert in the relevant field." Kumho Tire, 526 U.S. at
152.


       For these reasons,the court finds it appropriate to consider the opinions ofthe authors of
the NRC Report and the PCAST Report who, while admittedly not members ofthe forensic
ballistic community, are preeminent scientists and scholars and are undoubtedly capable of
assessing the validity of a metrological method. See generallv PCAST Report at v-ix; NRC
Report at v-ix. As a result, the AFTE Theory has not achieved general acceptance in the relevant
community, and this factor weighs against the reliability ofthe AFTE Theory.
               6.      Limitations on Detective Ring's testimonv

        On balance—^because ofthe concerns raised by the lack of a known error rate with a
potential error rate of one false positive per 46 examinations,the circular sufficient agreement
standard, and,to a lesser extent, the lack of general acceptance in the scientific community—the
Government has not demonstrated that the AFTE Theory ofIdentification is reliable enough to
allow Detective Ring to testify that the recovered firearm is the source ofthe recovered bullet
fragment and shell casing.

        However,these concerns apply specifically and solely to use ofthe AFTE Theory to
conclude that there is an identification, or match, between the test fires from the recovered
firearm and the recovered shell casing and bullet fragment. They do not apply to several other
aspects of Detective Ring's testimony. When examining the ballistics evidence that was
recovered from the crime scene. Detective Ring took a number of steps, including, inter alia,
(1)inspecting md testing the operability ofthe recovered firearm (Shipp 276),(2)inspecting the

                                                 31
recovered bullet fragments and shell casing and determining whether they were suitable for
comparison with the test fires(Shipp 293,298),(3)using a comparison microscope to compare a
recovered bullet fragment and shell casing to test fires from the recovered firearm (Shipp 282-83,
291), and(4)identifying toolmarks on the recovered ballistics evidence that are similar to or
consistent with the tool marks on the test fires.(Shipp 279,289). Testimony about these and

other related steps taken by Detective Ring is presumptively reliable and admissible under Rule
702 based on his specialized knowledge,training, and experience.

         Therefore,the court will limit Detective Ring's testimony as follows: Detective Ring may

testify as to his process of examining the recovered firearm, determining its operability, and test
firing it. He may also describe the theory oftoolmark analysis and how firearms can leave
markings on bullets and shell casings. He may further describe the process of comparing the
recovered shell casing and bullet fragments to the test fires and identify the similarities between
them.'^ Finally, he may testify that the toolmarks on the recovered bullet fragment and shell
casing are consistent with having been fired from the recovered firearm, and that the recovered
firearm cannot be excluded as the source ofthe recovered bullet fragment and shell casing.

However,Detective Ring may not testify, to any degree ofcertainty, that the recovered firearm is
the source ofthe recovered bullet fragment or the recovered shell casing.

         This limitation is in line with, albeit slightly more restrictive than, limitations that other

federal district courts have placed on toolmark analysis testimony.                  See, e.g.. White,2018 WL



  And, of course, the defense may cross-examine Detective Ring about any inconsistences between the recovered
ballistics evidence and the test fires.

  Additionally, this limitation is similar to the limitation placed by the D.C. Superior Court in Tibbs.^2019 WL
4359486, at *23. Tibbs was issued after an evidentiary hearing that "involved detailed testimony fi-om a number of
distinguished expert witnesses, review of all ofthe leading studies in the discipline,[and] pre- and post-hearing
briefing." Id. at *1. The 58-page opinion carefully reviewed the critiques and defenses ofthe AFTE Theory of
Identification before concluding that "the government's [ballistics] expert may testify that[,] based on his
                                                          32
4565140, at *3(precluding expert from testifying "to any specific degree of certainty as to his
conclusion that there is a ballistics match"); Glvnn. 578 F. Supp 2d at 574-75 (limiting expert's

testimony to stating that a match was"more likely than not"); see also Simmons,2018 WL
1882827, at *8 (limiting testimony to a"a reasonable degree of ballistic ... certainty"); Ashbum,
88 F. Supp. 3d at 249(same); Taylor, 663 F. Supp. 2d at 1180(same).

        This more restrictive limitation is appropriate given the concems raised by the PCAST

Report about the lesser probative value of certain study designs and the reproducibility and
accuracy of an individual examiner's application ofthe "sufficient agreement" standard. Placing
this limitation on Detective Ring's testimony will prevent the jury from placing unwarranted

faith in an identification conclusion based on the AFTE Theory, which the current research has

yet to show can reliably determine, to a reasonable probability, whether separate pieces of
ballistics evidence have the same source firearm. However,it will still allow the jury to benefit

from Detective Ring's extensive knowledge and experience examining ballistics evidence.
rv.     CONCLUSION

        For the foregoing reasons, Defendant's(Dkt. 33) motion to exclude is DENIED and
Detective Ring will be permitted to offer expert testimony in the area offirearms toolmark
analysis subject to the limitations explained above.



        SO ORDERED.
                                                                                s/Nicholas G. Garaufis

Dated: Brooklyn, New York                                                     F ICHOLAS G. GARAUFL
        November         ,2019                                                United States District Judge




examination,the recovered firearm cannot be excluded as the source ofthe cartridge casing found on the scene of
the alleged shooting." Id at *23.
                                                       33
